 



Exhibit 10.19
EXECUTION COPY
TRICO MARINE SERVICES, INC.
3.00% Senior Convertible Debentures due 2027
REGISTRATION RIGHTS AGREEMENT
February 7, 2007
Lehman Brothers Inc.
Deutsche Bank Securities Inc.
Jefferies & Company, Inc.
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
     Ladies and Gentlemen:
          Trico Marine Services, Inc., a Delaware corporation (the “Issuer”),
propose to issue and sell to certain initial purchasers (collectively, the
“Initial Purchasers”) named in that certain Purchase Agreement, dated
February 1, 2007 (the “Purchase Agreement”), between the Issuer and Lehman
Brothers Inc., Deutsche Bank Securities Inc. and Jefferies & Company, Inc., upon
the terms set forth therein, up to $125,000,000 aggregate principal amount 3.00%
Senior Convertible Debentures due 2027 (the “Debentures”) (or up to $150,000,000
aggregate principal amount if the Initial Purchasers exercise in full their
option to purchase additional Debentures, as set forth in the Purchase
Agreement) to be issued pursuant to an indenture (as the same may be modified,
supplemented or amended from time to time, the “Indenture”), dated as of the
date hereof, among the Issuer and Wells Fargo, National Association, as trustee.
The Debentures will be convertible into fully paid, nonassessable common stock,
$0.01 par value per share (the “Common Stock”), of the Issuer on the terms, and
subject to the conditions set forth in the Indenture.
          Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Indenture.
          As an inducement to the Initial Purchasers to enter into the Purchase
Agreement and to purchase the Debentures, the Issuers agree with you for the
benefit of the Holders (as defined below) as follows:
     1. Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:

 



--------------------------------------------------------------------------------



 



     Additional Interest: as defined in Section 3(a) hereof.
     Additional Interest Payment Date: each January 15 and July 15, commencing
July 15, 2007.
     Agreement: this Registration Rights Agreement, as amended, modified or
otherwise supplemented from time to time in accordance with the terms hereof.
     Broker-Dealer: any broker or dealer registered under the Exchange Act.
     Business Day: a day other than a Saturday or Sunday or any day on which
banking institutions in The City of New York are authorized or obligated by law
or executive order to close.
     Closing Date: the date of this Agreement.
     Commission: Securities and Exchange Commission.
     Common Stock: as defined in the preamble hereto.
     Debentures: as defined in the preamble hereto.
     Effectiveness Period: as defined in Section 2(a)(iii) hereof.
     Effectiveness Target Date: as defined in Section 2(a)(ii) hereof.
     Exchange Act: Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission thereunder.
     Holder: a Person who owns, beneficially or otherwise, Transfer Restricted
Securities.
     Indemnified Holder: as defined in Section 6(a) hereof.
     Indenture: as defined in the preamble hereto.
     Initial Purchasers: as defined in the preamble hereto.
     Issuer: as defined in the preamble hereto.
     Majority of Holders: Registered Holders of a number of shares of the then
outstanding Common Stock constituting Transfer Restricted Securities and an
aggregate principal amount of then outstanding Debentures constituting Transfer
Restricted Securities, such that the sum of such shares of Common Stock and the
shares of Common Stock issuable upon conversion of such Debentures constitute in
excess of 50% of the sum of all of the then outstanding shares of Common Stock
constituting Transfer Restricted Securities and the number of shares of Common
Stock issuable upon conversion of then outstanding Debentures constituting
Transfer Restricted Securities, in each case assuming that the Debentures are
then convertible and that no cash is paid upon a conversion of the Debentures.
For purposes of the immediately preceding sentence, (i) any Holder may elect to
make any request, notice, demand, objection or other action

2



--------------------------------------------------------------------------------



 



hereunder with respect to all or any portion of Transfer Restricted Securities
held by it and only the portion as to which such action is taken shall be
included in the numerator of the fraction described in the preceding sentence
and (ii) Transfer Restricted Securities owned, directly or indirectly, by the
Issuer or its Affiliates shall be deemed not to be outstanding.
     NASD: National Association of Securities Dealers, Inc.
     New Securities: as defined in Section 10(d).
     Person: an individual, partnership, corporation, unincorporated
organization, limited liability company, trust, joint venture or a government or
agency or political subdivision thereof.
     Prospectus: the prospectus included in a Shelf Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated pursuant to the Securities Act
and any preliminary prospectus), as amended or supplemented by any prospectus
supplement and by all other amendments thereto, including post-effective
amendments, and all material incorporated by reference into such Prospectus.
     Purchase Agreement: as defined in the preamble hereto.
     QIU: as defined in Section 4(b)(xi) hereof.
     Questionnaire: as defined in Section 2(b) hereof.
     Questionnaire Deadline: as defined in Section 2(b) hereof.
     Record Holder: with respect to any Additional Interest Payment Date, each
Person who is a Holder on the record date with respect to such Additional
Interest Payment Date, which record date shall be the January 1 and July 1
immediately preceding the relevant January 15 or July 15 Additional Interest
Payment Date, respectively.
     Registration Default: as defined in Section 3(a) hereof.
     Securities Act: Securities Act of 1933, as amended, and the rules and
resolutions of the Commission thereunder.
     Shelf Filing Deadline: as defined in Section 2(a)(i) hereof.
     Shelf Registration Statement: as defined in Section 2(a)(i) hereof.
     Suspension Notice: as defined in Section 4(c) hereof.
     Suspension Period: As defined in Section 4(b)(i) hereof.
     TIA: Trust Indenture Act of 1939, as amended, and the rules and regulations
of the Commission thereunder, in each case, as in effect on the date the
Indenture is qualified under the TIA.

3



--------------------------------------------------------------------------------



 



     Transfer Restricted Securities: each of the Debentures and each of the
shares of Common Stock or New Securities issued upon conversion of the
Debentures until the earliest of, in the case of any such Debentures or share(s)
of Common Stock or New Securities: (i) the date on which holders of such
Debentures or such shares of Common Stock or New Securities issued upon
conversion thereof, other than Affiliates of the Issuer, may sell or transfer
all such securities immediately without restriction (including without volume or
manner of sale or filing restrictions) pursuant to Rule 144(k) under the
Securities Act (or any other similar provision then in force); (ii) the date on
which such Debentures or such shares of Common Stock or New Securities issued
upon conversion thereof has been effectively registered under the Securities Act
with the Shelf Registration Statement and sold pursuant thereto; or (iii) the
date when such Debentures or such shares of Common Stock or New Securities
issued upon conversion have ceased to be outstanding (whether as a result of
repurchase and cancellation, conversion or otherwise).
     Underwritten Registration or Underwritten Offering: a registration in which
Transfer Restricted Securities are sold to an underwriter for reoffering to the
public.
     2. Shelf Registration.
     (a) The Issuer shall (i) not later than 90 days after the date hereof (the
“Shelf Filing Deadline”), cause to be filed a registration statement for an
offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act (together with any amendments thereto, any registration statement
required by Section 2(d) and including any documents incorporated by reference
therein, the “Shelf Registration Statement”), which Shelf Registration Statement
shall provide for resales of all Transfer Restricted Securities held by Holders
that have provided the information required pursuant to the terms of
Section 2(b) hereof, (ii) use reasonable best efforts to cause the Shelf
Registration Statement to be declared effective by the Commission not later than
180 days after the date hereof (the “Effectiveness Target Date”) and (iii) use
reasonable best efforts to keep the Shelf Registration Statement continuously
effective, supplemented and amended as required by the provisions of
Section 4(b) hereof to the extent necessary to ensure that it (A) is available
for resales by the Holders of Transfer Restricted Securities entitled to the
benefit of this Agreement and (B) conforms with the requirements of this
Agreement and the Securities Act for a period (the “Effectiveness Period”)
ending on the earliest of (1) the date when the Holders of the Transfer
Restricted Securities, other than Affiliates of the Issuer, are able to sell all
Transfer Restricted Securities immediately without volume, manner of sale,
filing or other restriction under Rule 144(k) under the Securities Act, (2) the
date when all Transfer Restricted Securities are registered under the Shelf
Registration Statement and sold pursuant thereto or (3) the date when all
Transfer Restricted Securities have ceased to be outstanding (whether as a
result of repurchase and cancellation, conversion or otherwise).
     (b) To have its Transfer Restricted Securities included in the Shelf
Registration Statement pursuant to this Agreement, each Holder shall complete
the Selling Securityholder Notice and Questionnaire, the form of which is
contained in Appendix A to the Offering Memorandum relating to the Debentures
(the “Questionnaire”). Holders are required to complete and deliver the
Questionnaire to the

4



--------------------------------------------------------------------------------



 



Issuer within 10 Business Days prior to the effectiveness of the registration
statement (the “Questionnaire Deadline”) in order to be named as selling
securityholders in the Prospectus at the time that the Shelf Registration
Statement is declared effective. Upon receipt of a Questionnaire from a Holder
on or prior to the Questionnaire Deadline, the Issuer shall include such
Holder’s Transfer Restricted Securities in the Shelf Registration Statement and
the Prospectus. In addition, promptly upon the request of a Holder given to the
Issuer at any time, the Issuer shall deliver a Questionnaire to such Holder. Any
Holder that does not complete and deliver a Questionnaire prior to the
Questionnaire Deadline may not be named as a selling securityholder in the Shelf
Registration Statement at the time that it is declared effective. Upon receipt
of a completed Questionnaire from a Holder who did not complete and deliver a
Questionnaire prior to the Questionnaire Deadline, the Issuer shall, within 20
Business Days of such receipt, file such amendments to the Shelf Registration
Statement or supplements to a related Prospectus as are necessary to permit such
Holder to deliver such Prospectus to transferees of Transfer Restricted
Securities; provided, that if a post-effective amendment to the Shelf
Registration Statement is required, the Issuer shall not be obligated to file
more than one amendment for all such Holders in any one fiscal quarter unless
the aggregate principal amount of all Transfer Restricted Securities requested
to be included in such amendment or supplement by all such Holders exceeds
$5,000,000.
     The Issuer will give notice to all Holders of the effectiveness of the
Shelf Registration Statement by issuing a press release to Business Wire or PR
Newswire.
     (c) Upon receipt of written request for additional information from the
Issuer, each Holder who intends to be named as a selling securityholder in the
Shelf Registration Statement shall furnish to the Issuer in writing, within five
Business Days after such Holder’s receipt of such request, such additional
information regarding such Holder and the proposed distribution by such Holder
of its Transfer Restricted Securities, in connection with the Shelf Registration
Statement or Prospectus or Preliminary Prospectus included therein and in any
application to be filed with or under state securities law, as the Issuer may
reasonably request. Each Holder as to which the Shelf Registration Statement is
being effected agrees to furnish promptly to the Issuer all information required
to be disclosed in order to make information previously furnished to the Issuer
by such Holder not materially misleading. Notwithstanding the foregoing, the
Issuer shall not be required to name as a selling stockholder in the Shelf
Registration Statement or Prospectus or Preliminary Prospectus included therein
or supplement thereto, or request information from, any Holder that has not
completed and delivered a Questionnaire to the Issuer within the time periods
specified herein.
     3. Additional Interest.
     (a) If (i) the Shelf Registration Statement is not filed with the
Commission prior to or on the Shelf Filing Deadline, (ii) the Shelf Registration
Statement has not been declared effective by the Commission prior to or on the
Effectiveness Target Date, (iii) except as provided in Section 4(b)(i) hereof,
the Shelf Registration Statement is filed and declared effective but, during the
Effectiveness Period, shall thereafter cease to be effective or fail to be
usable for its intended purpose without being succeeded within five

5



--------------------------------------------------------------------------------



 



Business Days by an effective post-effective amendment to the Shelf Registration
Statement, a supplement to the Prospectus or a report filed with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that cures
such failure, or (iv) (A) prior to or on the 45th or 60th day, as the case may
be, of any Suspension Period, such suspension has not been terminated or
(B) Suspension Periods exceed an aggregate of 90 days in any 360 day period,
(each such event referred to in foregoing clauses (i) through (iv), a
“Registration Default”), the Issuer hereby agrees to pay additional interest
(“Additional Interest”) with respect to Debentures that are Transfer Restricted
Securities from and including the day following the Registration Default to, but
excluding, the earlier of the day on which the Registration Default has been
cured or the end of the Effectiveness Period, accruing at a rate, to each holder
of Debentures, (x) with respect to the first 90-day period during which a
Registration Default shall have occurred and be continuing, equal to 0.25% per
annum of the principal amount of the Debentures, and (y) with respect to the
period commencing on the 91st day following the day the Registration Default
shall have occurred and be continuing, equal to 0.50% per annum of the principal
amount of the Debentures; provided, that (1) in no event shall Additional
Interest accrue at an aggregate rate per year exceeding 0.50% of the principal
amount of the Debentures and (2) Additional Interest with respect to such
Transferred Restricted Securities shall not accrue under more than one of the
foregoing clauses (i), (ii), (iii) and (iv) at any one time. No Additional
Interest shall be payable on any Debentures that have been converted into shares
of Common Stock or such Common Stock.
     (b) All accrued Additional Interest shall be paid in arrears to Record
Holders by the Issuer on each Additional Interest Payment Date by wire transfer
of immediately available funds or by federal funds check in accordance with the
terms of the Indenture. Following the cure of all Registration Defaults relating
to any particular Debentures, the accrual of Additional Interest with respect to
such Debentures will cease. The Issuer agrees to deliver all notices,
certificates and other documents contemplated by the Indenture in connection
with the payment of Additional Interest.
     The Additional Interest set forth above shall be the exclusive monetary
remedy available to the Holders of Transfer Restricted Securities for such
Registration Default.
     (c) To the extent permitted by applicable law and the interpretations of
the staff of the SEC, the Shelf Registration Statement may be terminated with
respect to the Transfer Restricted Securities at any time after the
Effectiveness Period.
     4. Registration Procedures.
     (a) In connection with the registration of the Transfer Restricted
Securities, the Issuer shall comply with all the provisions of Section 4(b)
hereof and shall use its reasonable best efforts to effect such registration to
permit the sale of the Transfer Restricted Securities being sold in accordance
with the intended method or methods of distribution thereof, and pursuant
thereto, shall as expeditiously as possible prepare and file with the Commission
a Shelf Registration Statement relating to the registration on any appropriate
form under the Securities Act.

6



--------------------------------------------------------------------------------



 



     (b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Issuer shall:
     (i) Subject to any notice by the Issuer in accordance with this Section
4(b) of the existence of any fact or event of the kind described in Section
4(b)(iii)(D), use reasonable best efforts to keep the Shelf Registration
Statement continuously effective during the Effectiveness Period; upon the
occurrence of any event that would cause the Shelf Registration Statement or the
Prospectus contained therein (A) to contain a material misstatement or omission
or (B) not be effective and usable for resale of Transfer Restricted Securities
during the Effectiveness Period, the Issuer shall file promptly an appropriate
amendment to the Shelf Registration Statement, a supplement to the Prospectus or
a report filed with the Commission pursuant to Section 13(a), 13(c), 14 or 15(d)
of the Exchange Act, in the case of clause (A), correcting any such misstatement
or omission, and, in the case of either clause (A) or (B), use its reasonable
best efforts to cause such amendment to be declared effective and the Shelf
Registration Statement and the related Prospectus to become usable for their
intended purposes as soon as practicable thereafter. Notwithstanding the
foregoing, the Issuer may suspend the effectiveness of the Shelf Registration
Statement by written notice to the Holders for a period not to exceed an
aggregate of 45 days in any 90-day period (each such period, a “Suspension
Period”) and not to exceed an aggregate of 90 days in any 360-day period if (A)
(x) an event occurs and is continuing as a result of which the Shelf
Registration Statement would, in the Issuer’s reasonable judgment, contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
(y) the Issuer reasonably determines that the disclosure of the information
needed to correct such misstatements or omissions at such time would have a
material adverse effect on the business of the Issuer (and its subsidiaries, if
any, taken as a whole); or (B) if the Board reasonably and in good faith
determines that it is in the best interest of the Issuer not to disclose the
existence of, or facts surrounding, any proposed or pending material corporate
transaction involving the Issuer or its subsidiaries, and the Issuer notifies
the selling Holders within two Business Days after such determination is made;
provided, that in the event the disclosure relates to a previously undisclosed
proposed or pending material business transaction or agreement, the disclosure
of which would impede the Issuer’s ability to consummate such transaction or
agreement, the Issuer may extend a Suspension Period from 45 days to 60 days in
any 90-day period.
     (ii) Prepare and file with the Commission such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary to keep the Shelf Registration Statement effective during the
Effectiveness Period; cause the Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed pursuant to Rule 424
under the Securities Act, and to comply fully with the applicable provisions of
Rules 424 and 430A under the Securities Act in a timely manner; and comply with
the provisions of the

7



--------------------------------------------------------------------------------



 



Securities Act with respect to the disposition of all securities covered by the
Shelf Registration Statement during the applicable period in accordance with the
intended method or methods of distribution by the sellers thereof set forth in
the Shelf Registration Statement or supplement to the Prospectus; provided,
however, that in no event will such method(s) of distribution take the form of
an Underwritten Offering without the prior written consent of the Issuer, which
consent may be withheld for any or no reason.
     (iii) Advise the underwriter(s), if any, and selling Holders promptly (but
in any event within five Business Days) and, if requested by such Persons, to
confirm such advice in writing (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to the
Shelf Registration Statement or any post-effective amendment thereto, when the
same has become effective, (B) of any request by the Commission for amendments
to the Shelf Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the Shelf
Registration Statement under the Securities Act or of the suspension by any
state securities commission of the qualification of the Transfer Restricted
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, or (D) of the existence of any
fact or the happening of any event, during the Effectiveness Period, that makes
any statement of a material fact made in the Shelf Registration Statement, the
Prospectus, any amendment or supplement thereto, or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Shelf Registration Statement or the Prospectus in order to make
the statements therein not misleading.
     If at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, the Issuer shall use its
reasonable best efforts to obtain the withdrawal or lifting of such order at the
earliest possible time and will provide to the Initial Purchasers and each
Holder who is named in the Shelf Registration Statement prompt notice of the
withdrawal of any such order.
     (iv) Furnish to one counsel for the selling Holders and each of the
underwriter(s), if any, before filing with the Commission, a copy of the Shelf
Registration Statement and copies of any Prospectus included therein or any
amendments or supplements to the Shelf Registration Statement or Prospectus
(other than documents incorporated by reference after the initial filing of the
Shelf Registration Statement) and reasonable opportunity to participate in the
preparation of such documents for filing.

8



--------------------------------------------------------------------------------



 



     (v) In connection with an Underwritten Offering approved pursuant to
Section 4(b)(ii), make available at reasonable times for inspection by any
underwriter(s) participating in any distribution pursuant to the Shelf
Registration Statement and any one accounting firm or any one counsel retained
by any of the underwriter(s), all financial and other records, pertinent
corporate documents and properties of the Issuer as shall be reasonably
necessary to enable them to exercise any applicable due diligence
responsibilities, and cause the officers, directors, managers and employees of
the Issuer to supply all information reasonably requested by any such
underwriter, counsel or accountant in connection with the Shelf Registration
Statement after the filing thereof and before its effectiveness, provided,
however, that any information designated by the Issuer as confidential at the
time of delivery of such information shall be kept confidential by the recipient
thereof and shall be subject, upon request of the Issuer, to the execution by
such persons of a confidentiality agreement in a form that is reasonable in the
context of a registered public offering.
     (vi) If requested by any selling Holders who, singly or in the aggregate,
have included or requested the inclusion in the Shelf Registration Statement of
Transfer Restricted Securities in excess of $5,000,000 or the underwriter(s), if
any, promptly incorporate in the Shelf Registration Statement or Prospectus,
pursuant to a supplement or post effective amendment if necessary, such
information as such selling Holders and underwriter(s), if any, may reasonably
request to have included therein, including, without limitation: (1) information
relating to the “Plan of Distribution” of the Transfer Restricted Securities,
(2) information with respect to the principal amount of Debentures or number of
shares of Common Stock being sold to such underwriter(s), (3) the purchase price
being paid therefor and (4) any other terms of the offering of the Transfer
Restricted Securities to be sold in such offering; and make all required filings
of such Prospectus supplement or post effective amendment as soon as reasonably
practicable after the Issuer is notified of the matters to be incorporated in
such Prospectus supplement or post effective amendment.
     (vii) Furnish to each selling Holder and each of the underwriter(s), if
any, upon their request, without charge, at least one copy of the Shelf
Registration Statement, as first filed with the Commission, and of each
amendment thereto (and any documents incorporated by reference therein or
exhibits thereto (or exhibits incorporated in such exhibits by reference) as
such Person may request).
     (viii) Deliver to each selling Holder and each of the underwriter(s), if
any, without charge, as many copies of the Prospectus (including each
preliminary prospectus) and any amendment or supplement thereto as such Persons
reasonably may request; subject to any notice by the Issuer in accordance with
this Section 4(b) of the existence of any fact or event of the kind described in
Section 4(b)(iii)(D), the Issuer hereby consents to the use (in accordance with
applicable law) of the Prospectus and any amendment or supplement thereto by
each of the selling Holders and each of the underwriter(s), if any, in
connection

9



--------------------------------------------------------------------------------



 



with the offering and the sale of the Transfer Restricted Securities covered by
the Prospectus or any amendment or supplement thereto.
     (ix) Enter into such customary agreements (including, if requested, an
underwriting agreement in customary form) as may be reasonably requested by any
underwriter participating in any distribution pursuant to the Shelf Registration
Statement in an Underwritten Offering approved pursuant to Section 4(b)(ii), in
order to expedite or facilitate the disposition of such Transfer Restricted
Securities; and in such connection, in an Underwritten Registration, whether or
not an underwriting agreement is entered into, (A) upon request, furnish to each
selling Holder and each underwriter, if any, in such substance and scope as they
may reasonably request and as are customarily made by issuers to underwriters in
primary underwritten offerings for selling security holders, upon the date of
closing of any sale of Transfer Restricted Securities in an Underwritten
Registration (1) a certificate, dated the date of such closing, signed by the
Chief Financial Officer of the Issuer covering such matters as are customarily
covered in closing certificates delivered to underwriters in connection with
underwritten offerings of securities; (2) opinions, each dated the date of such
closing, of counsel to the Issuer covering such of the matters as are
customarily covered in legal opinions to underwriters in connection with
underwritten offerings of securities; and (3) customary comfort letters, dated
the date of such closing, from the independent public accountants of the Issuer
(and from any other accountants whose report is contained or incorporated by
reference in the Shelf Registration Statement) in the customary form and
covering matters of the type customarily covered in comfort letters to
underwriters in connection with underwritten offerings of securities; (B) set
forth in full in the underwriting agreement, if any, indemnification provisions
and procedures that provide rights no less protective than those set forth in
Section 6 hereof with respect to all parties to be indemnified; and (C) deliver
such other documents and certificates as may be reasonably requested by such
parties to evidence compliance with clause (A) above and with any customary
conditions contained in the underwriting agreement or other agreement entered
into by the selling Holders pursuant to this clause (ix).
     (x) Before any public offering of Transfer Restricted Securities, cooperate
with the selling Holders, the underwriter(s), if any, counsel for the
underwriter(s) and one counsel for such Holders, in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions in the United States as the
selling Holders or underwriter(s), if any, may reasonably request and do any and
all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Transfer Restricted Securities covered by the Shelf
Registration Statement; provided, however, that the Issuer shall be required
(A) to register or qualify as a foreign corporation or a dealer of securities
where it is not now so qualified or to take any action that would subject it to
the service of process in any jurisdiction where it is not now so subject or
(B) to subject itself to taxation in any such jurisdiction if it is not now so
subject.

10



--------------------------------------------------------------------------------



 



     (xi) Cooperate with the selling Holders and the underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates representing
Transfer Restricted Securities to be sold and not bearing any restrictive
legends (unless required by applicable securities laws); and enable such
Transfer Restricted Securities to be in such denominations and registered in
such names as the Holders or the underwriter(s), if any, may request at least
two Business Days before any sale of Transfer Restricted Securities made by such
underwriter(s).
     (xii) Use its reasonable best efforts to cause the Transfer Restricted
Securities covered by the Shelf Registration Statement to be registered with or
approved by such other United States governmental agencies or authorities as may
be necessary to enable the seller or sellers thereof or the underwriter(s), if
any, to consummate the disposition of such Transfer Restricted Securities.
     (xiii) Subject to Section 4(b)(i) hereof, if any fact or event contemplated
by Section 4(b)(iii)(D) hereof shall exist or have occurred, use its reasonable
best efforts to prepare a supplement or post effective amendment to the Shelf
Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of Transfer Restricted Securities, the Prospectus
will not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading.
     (xiv) Provide CUSIP numbers for all Transfer Restricted Securities not
later than the effective date of the Shelf Registration Statement and provide
the Trustee under the Indenture with certificates for the Debentures that are in
a form eligible for deposit with The Depository Trust Company.
     (xv) In connection with any Underwritten Registration approved pursuant to
Section 4(b)(ii), cooperate and assist in any filings required to be made with
the NASD, including, if the Conduct Rules of the NASD or any successor thereto
as amended from time to time so require, engaging a “qualified independent
underwriter” (“QIU”) as contemplated therein and otherwise applying the
provisions of this Agreement to such QIU as though it were a participating
underwriter.
     (xvi) Otherwise use their reasonable best efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the Exchange Act.
     (xvii) Cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Debentures to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use their reasonable best efforts to cause the Trustee thereunder to
execute all

11



--------------------------------------------------------------------------------



 



documents that may be required to effect such changes and all other forms and
documents required to be filed with the Commission to enable such Indenture to
be so qualified in a timely manner.
     (xviii) Cause all Transfer Restricted Securities covered by the Shelf
Registration Statement to be listed or quoted, as the case may be, on each
securities exchange or automated quotation system on which similar securities
issued by the Issuer are then listed or quoted.
     (xix) If requested by the underwriters in connection with any Underwritten
Registration approved pursuant to Section 4(b)(ii), prepare and present to
potential investors customary “road show” or marketing materials in a manner
consistent with other new issuances of other securities similar to the Transfer
Restricted Securities.
     (c) Each Holder agrees by acquisition of a Transfer Restricted Security
that, upon receipt of any notice (a “Suspension Notice”) from the Issuer of the
existence of any fact of the kind described in Section 4(b)(iii)(D) hereof, such
Holder will, and will use its commercially reasonable efforts to cause any
underwriter(s) in an Underwritten Offering to, forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the Shelf Registration Statement
until (i) such Holder has received copies of the supplemented or amended
Prospectus contemplated by Section 4(b)(xiii) hereof or (ii) such Holder is
advised in writing by the Issuer that the use of the Prospectus may be resumed,
and has received copies of any additional or supplemental filings that are
incorporated by reference in the Prospectus. If so directed by the Issuer, each
Holder will deliver to the Issuer (at the Issuer’s expense) all copies, other
than permanent file copies then in such Holder’s possession, of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of such notice of suspension.
     5. Registration Expenses.
     (a) All expenses incident to the performance of or compliance with this
Agreement by the Issuer shall be borne by the Issuer regardless of whether a
Shelf Registration Statement becomes effective, including, without limitation
(i) all registration and filing fees and expenses (including filings made by the
Initial Purchasers or any Holders with the NASD); (ii) all fees and expenses of
compliance with federal securities and state Blue Sky or securities laws
(including reasonable fees and disbursements of counsel in connection with Blue
Sky qualifications); (iii) all expenses of printing (including printing of
Prospectuses and certificates for the Common Stock to be issued upon conversion
of the Debentures) and the expenses of the Issuer for messenger and delivery
services and telephone; (iv) all fees and disbursements of counsel to the Issuer
and, subject to Section 5(b) below, the Holders of Transfer Restricted
Securities; (v) all application and filing fees in connection with listing (or
authorizing for quotation) the Common Stock on a national securities exchange or
automated quotation system pursuant to the requirements hereof; and (vi) all
fees and disbursements of independent certified public accountants of the Issuer
(including the expenses of any special audit and comfort letters required by or
incident to such performance). The Issuer shall bear their internal

12



--------------------------------------------------------------------------------



 



expenses (including, without limitation, all salaries and expenses of their
officers and employees performing legal, accounting or other duties), the
expenses of any annual audit and the fees and expenses of any Person, including
special experts, retained by the Issuer.
     (b) In connection with the Shelf Registration Statement required by this
Agreement, including any amendment or supplement thereto, and any other
documents delivered to any Holders, the Issuer shall reimburse the Initial
Purchasers and the Holders of Transfer Restricted Securities being registered
pursuant to the Shelf Registration Statement, as applicable, for the reasonable
fees and disbursements of not more than one counsel as may be chosen by a
Majority of Holders for whose benefit the Shelf Registration Statement is being
prepared. The Issuer shall not be required to pay any underwriting discount or
commission related to the sale of any securities.
     6. Indemnification and Contribution.
     (a) The Issuer shall indemnify and hold harmless (i) each Initial
Purchaser, (ii) each Holder, (iii) each person, if any, who controls (within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act) any of the foregoing (any of the persons referred to in this clause
(iii) being hereinafter referred to as a “controlling person”) and (iv) the
respective officers, directors, partners, employees, representatives and agents
of each Initial Purchasers, Holder and controlling person (any person referred
to in clause (i), (ii), (iii) or (iv), an “Indemnified Holder”), from and
against all losses, claims, damages and liabilities, joint or several, and any
actions in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to resales of the Transfer Restricted
Securities), to which such Indemnified Holder may become subject (“Losses”),
insofar as any such Losses arises out of, or are based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in the Shelf
Registration Statement, the Prospectus, any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act (“Issuer FWP”) or any blue sky
application or other document prepared or executed by the Issuer (or based upon
any written information furnished by the Issuer) specifically for the purpose of
qualifying any or all of the Transfer Restricted Securities under the securities
laws of any state or other jurisdiction (any such application, document or
information being hereinafter called a “Blue Sky Application”) or any amendment
or supplement to any of the foregoing or (B) the omission or alleged omission to
state therein any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or (C) any act or failure to act, or any alleged act
or failure to act, by any such Initial Purchaser or Holder in connection with,
or relating in any manner to, the Transfer Restricted Securities, and which is
included as part of or referred to in any Losses arising out of or based upon
matters covered by clause (A) or (B) above (provided that the Issuer shall not
be liable in the case of any matter covered by this clause (C) to the extent
that it is determined in a final judgment by a court of competent jurisdiction
that such Losses resulted directly from any such act or failure to act
undertaken or omitted to be taken by such Initial Purchaser or Holder, as the
case may be, through its gross negligence or willful misconduct), and shall
reimburse each Indemnified Holder promptly upon demand for any legal or other
expenses reasonably incurred by such Indemnified Holder in connection with
investigating or defending or

13



--------------------------------------------------------------------------------



 



preparing to defend against any such Losses as such expenses are incurred;
provided, however, that the Issuer shall not be liable in any such case to the
extent that any such losses arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
the Shelf Registration Statement, any Prospectus, Issuer FWP or Blue Sky
Application or amendment or supplement thereto in reliance upon and in
conformity with written information furnished to the Issuer by or on behalf of
such Holder specifically for use therein.
     (b) Each Holder, severally and not jointly, shall indemnify and hold
harmless the Issuer, the Initial Purchasers and the other selling Holders, the
Issuer’s officers, directors and employees and each controlling person of the
foregoing to the same extent as the indemnity set forth in Section 6(a) above,
but only with respect to any Losses that arises out of, or are based upon, any
untrue statement or alleged untrue statement or omission or alleged omission
made in reliance upon and in conformity with written information relating to
such Holder furnished to the Issuer by or on behalf of such Holder (or its
related Indemnified Holder) specifically for use in the Shelf Registration
Statement, the Prospectus, any Issuer FWP and any Blue Sky Application;
provided, that in no event shall the liability of such Holder hereunder be
greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale, pursuant to the Shelf Registration Statement, of the
Transfer Restricted Securities giving rise to such indemnification obligation.
     (c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that
(i) it may have under this Section 6 except to the extent it has been materially
prejudiced by such failure and (ii) it may have to an indemnified party
otherwise than under this Section 6. If any such claim or action shall be
brought against an indemnified party, and such indemnified party shall notify
the indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 6 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that a
Majority of Holders shall have the right to employ a single counsel (in addition
to any local counsel) to represent jointly the Indemnified Parties, their
controlling persons and their respective officers, directors, partners,
employees, representatives and agents, in each case, who may be subject to
liability arising out of any claim in respect of which indemnity may be sought
under this Section 6, if a Majority of Holders seeking indemnification, as the
case may be, shall have been advised by legal counsel that there may be one or
more legal defenses available to them and their respective officers, employees
and controlling persons that are different from or additional to those available
to the Issuer, its officers, directors,

14



--------------------------------------------------------------------------------



 



employees and controlling persons, and, in such instance, the reasonable fees
and expenses of a single separate counsel (in addition to any local counsel)
shall be paid by the Issuer. No indemnifying party shall (1) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld, conditioned or delayed) settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified parties are actual or
potential parties to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party, in form and
substance reasonably acceptable to each indemnified party, from all liability
arising out of such claim, action, suit or proceeding and does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any indemnified party or (2) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld, conditioned or delayed) or otherwise in accordance with
clause (1) above.
     (d) If the indemnification provided for in this Section 6 shall for any
reason be unavailable or insufficient to hold harmless an indemnified party
under Sections 6(a) or 6(b) in respect of any loss, claim, damage or liability
(or action in respect thereof) referred to therein, each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability (or action in respect thereof) (i) in such proportion as is
appropriate to reflect the relative benefits received by the Issuer from the
offering and sale of the Transfer Restricted Securities on the one hand and a
Holder with respect to the sale by such Holder of the Transfer Restricted
Securities on the other, or (ii) if the allocation provided by Section 6(d)(i)
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in Section 6(d)(i) but also
the relative fault of the Issuer on the one hand and the Holders on the other in
connection with the statements or omissions or alleged statements or alleged
omissions that resulted in such loss, claim, damage or liability (or action in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Issuer on the one hand and a Holder on the
other with respect to such offering and such sale shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Debentures
purchased under the Purchase Agreement (net of discounts and commissions but
before deducting expenses) received by the Issuer on the one hand, bear to the
total net proceeds received by such Holder with respect to its sale of Transfer
Restricted Securities on the other. The relative fault of the parties shall be
determined by reference to whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Issuer on the one hand or the Holders on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Issuer and each Holder agree that it would not be just and equitable if the
amount of contribution pursuant to this Section 6(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of this
Section 6(d). The amount paid or payable by an indemnified party as a result of
the loss, claim, damage or liability, or action in respect thereof, referred to
above in this Section 6 shall

15



--------------------------------------------------------------------------------



 



be deemed to include, for purposes of this Section 6, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 6, no Holder shall be required to
contribute any amount in excess of the amount by which the net proceeds received
by such Holder from the sale of Transfer Restricted Securities pursuant to a
Shelf Registration Statement exceeds the amount of any damages that such Holder
has otherwise been required to pay by reason of any untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Holders’ obligations to contribute as provided
in this Section 6(d) are several and not joint.
     (e) The remedies provided for in this Section 6 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
indemnified party at law or in equity.
     (f) The indemnity and contribution provisions contained in this Section 6
shall remain operative and in full force and effect regardless of any
termination of this Agreement, any investigation made by or on behalf of the
Initial Purchasers, any Holder, the Issuer, any controlling persons, or any of
their respective officers, directors, partners, employees, representatives and
agents, and any sale of Transfer Restricted Securities pursuant to a Shelf
Registration Statement.
     7. Rules 144 and 144A. In the event the Issuer is not subject to Section 13
or 15(d) of the Exchange Act, the Issuer hereby agrees with each Holder, for so
long as any Transfer Restricted Securities remain outstanding, to make available
to any Holder or beneficial owner of Transfer Restricted Securities in
connection with any sale thereof and any prospective purchaser of such Transfer
Restricted Securities from such Holder or beneficial owner, the information
required by Rule 144A(d)(4) under the Securities Act in order to permit resales
of such Transfer Restricted Securities pursuant to Rule 144A. The Issuer further
covenants that, for so long as any Transfer Restricted Securities remain
outstanding, it will use its reasonable best efforts to take such further action
as any Holder may reasonably request in writing, all to the extent required from
time to time to enable such holder to sell the Transfer Restricted Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144(k) any similar rule or regulation hereafter
adopted by the Commission.
     8. Participation in Underwritten Registrations. No Holder may participate
in any Underwritten Registration hereunder unless such Holder (i) agrees to sell
such Holder’s Transfer Restricted Securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (ii) completes and executes all reasonable questionnaires,
powers of attorney, indemnities, underwriting agreements, lock-up letters and
other documents required under the terms of such underwriting arrangements.
     9. Selection of Underwriters. The Holders of Transfer Restricted Securities
covered by the Shelf Registration Statement who desire to do so may sell such
Transfer Restricted Securities in an Underwritten Offering if approved by the
Issuer, as provided in Section 4(b)(ii).

16



--------------------------------------------------------------------------------



 



In any such Underwritten Offering, the investment banker or investment bankers
and manager or managers that will administer the offering will be selected by a
Majority of Holders whose Transfer Restricted Securities are included in such
offering; provided, that such investment bankers and managers must be reasonably
satisfactory to the Issuer.
     10. Miscellaneous.
     (a) Remedies. The Issuer acknowledges and agrees that any failure by the
Issuer to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely and that, in the event of any such failure,
the Initial Purchasers or any Holder may obtain such relief as may be required
to specifically enforce the obligations of the Issuer under Section 2 hereof.
The Issuer further agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate.
     (b) Adjustments Affecting Transfer Restricted Securities. The Issuer shall
not take any action with the primary purpose of adversely affecting the ability
of the Holders of the Transfer Restricted Securities as a class to include such
Transfer Restricted Securities in a registration undertaken pursuant to this
Agreement.
     (c) No Inconsistent Agreements. The Issuer will not, on or after the date
of this Agreement, enter into any agreement with respect to its securities that
is inconsistent with the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. In addition, from and after the
date hereof, the Issuer shall not enter into any agreement, nor grant to any of
their security holders (other than the Holders of Transfer Restricted Securities
in such capacity) the right to include any securities in the Shelf Registration
Statement provided for in this Agreement other than the Transfer Restricted
Securities; provided, however, that, notwithstanding anything herein to the
contrary, any such rights previously granted by the Issuer shall not be
negatively affected by this Agreement. Except as disclosed in the Offering
Memorandum, the Issuer has not previously entered into any agreement (which has
not expired or been terminated) granting any registration rights with respect to
its securities to any Person which rights conflict with the provisions hereof.
     (d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Issuer has obtained the written consent of a
Majority of Holders or such greater percentage of the Holders as required by the
Indenture. In the event of an assumption of the obligations under this Agreement
by any Person in accordance with the terms of the Indenture, this Agreement may
be amended, modified or supplemented without the consent of any Holders to
provide for such assumption of the Issuer’s obligations hereunder in accordance
therewith. Without the consent of each Holder of Debentures, no amendment or
modification may change the provisions relating to the payment of Additional
Interest during the pendency of a Registration Default.

17



--------------------------------------------------------------------------------



 



     Each Holder of Transfer Restricted Securities outstanding at the time of
any amendment, modification, supplement, waiver or consent or thereafter shall
be bound by any amendment, modification, supplement, waiver or consent effected
pursuant to this Section 10(d), whether or not any notice, writing or marking
indicating such amendment, modification, supplement, waiver or consent appears
on the Transfer Restricted Securities or is delivered to such Holder.
     (e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), telex, facsimile
transmission, or air courier guaranteeing overnight delivery:
if to a Holder:
To the address set forth on the records of the registrar under the Indenture or
the transfer agent of the Common Stock, as the case may be;
If to the Issuer:
Trico Marine Services, Inc.
2401 Fountainview Drive, Suite 920
Houston, TX 77057
Attention: General Counsel
Facsimile: 713-780-0062
with a copy to:
Vinson & Elkins L.L.P.
1001 Fannin Street
Houston, TX 77002
Attention: Kevin Lewis
Facsimile: 713-615-5967
If to any Initial Purchaser:
c/o Lehman Brothers Inc.
745 Seventh Avenue
New York, New York 10019
Attention: Syndicate Registration
Facsimile: 646-834-8133
with a copy, in the case of any notice to an Initial Purchaser pursuant to
Section 6(c):

18



--------------------------------------------------------------------------------



 



c/o Lehman Brothers Inc.
399 Park Avenue, 10th Floor
New York, New York 10022
Attention: Director of Litigation, Office of the General Counsel
Facsimile: 212-520-0421
     All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when
answered back, if telexed; when receipt acknowledged, if transmitted by
facsimile; and on the next Business Day, if timely delivered to an air courier
guaranteeing overnight delivery.
     (f) Third Party Beneficiaries. Holders are expressly intended third party
beneficiaries of this Agreement and this Agreement may be enforced by such
persons.
     (g) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties hereto,
including without limitation and without the need for an express assignment,
each Holder of Transfer Restricted Securities; provided, however, that (i) this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign acquired
Transfer Restricted Securities from such Holder and (ii) nothing contained
herein shall be deemed to permit any assignment, transfer or other disposition
of Transfer Restricted Securities in violation of the terms of the Purchase
Agreement or the Indenture. If any transferee of any Holder shall acquire
Transfer Restricted Securities, in any manner, whether by operation of law or
otherwise, such Transfer Restricted Securities shall be held subject to all of
the terms of this Agreement, and by taking and holding such Transfer Restricted
Securities such person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement.
     (h) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
     (i) Transfer Restricted Securities Held by the Issuer or Its Affiliates.
Whenever the consent or approval of Holders of a specified percentage of
Transfer Restricted Securities is required hereunder, Transfer Restricted
Securities held by the Issuer or its “affiliates” (as such term is defined in
Rule 405 under the Securities Act) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.
     (j) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
     (k) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

19



--------------------------------------------------------------------------------



 



     (l) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
     (m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Issuer with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[Signature Page to Follow]

20



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement among
the Issuer and you.

            Very truly yours,


Trico Marine Services, Inc.
      By:           Name:           Title:        

Accepted on behalf of the Initial Purchasers:
Lehman Brothers Inc.
Deutsche Bank Securities Inc.
Jefferies & Company, Inc.
By: Lehman Brothers Inc., as Authorized Representative

         
By:
       
 
 
 
Name:    
 
  Title:    

[Signature Page to Registration Rights Agreement]

 